

THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF GGP OPERATING PARTNERSHIP, LP


THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of December
27, 2016, by the undersigned parties.
W I T N E S S E T H:
WHEREAS, GGP Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), exists pursuant to that certain Fourth Amended and Restated
Agreement of Limited Partnership, dated as of May 1, 2014, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;
WHEREAS, GGP Real Estate Holding II, Inc., a Delaware corporation is the sole
general partner of the Partnership (the “General Partner”);
WHEREAS, pursuant to the Partnership Agreement, the Partnership has issued
certain AO LTIP Units, as defined in the Partnership Agreement;
WHEREAS, the General Partner deems it to be in the best interest of the
Partnership to amend the Partnership Agreement as set forth herein to provide
for certain automatic adjustments to preserve the economic value of AO LTIP
Units in connection with certain specified events.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned does hereby agree
as follows:
1.
Capitalized Terms. Capitalized terms used but not defined herein shall have the
definitions assigned to such terms in the Partnership Agreement.

2.
Amendment of Section 1.1.

a.
The term “AO LTIP Unit Threshold Amount Adjustment” shall be inserted
immediately following the definition of “AO LTIP Unit” and shall be defined as
follows:

“AO LTIP Unit Threshold Amount Adjustment” shall mean, for each issued and
outstanding AO LTIP Unit on a per unit basis, (i) the per share amount of any
special dividend paid by the Company with respect to REIT Shares outside the
ordinary course of dividends paid by the Company with respect to REIT Shares,
less (ii) a percentage of such special dividend equal to the AO LTIP Fraction of
such AO LTIP Unit as of the record date for the special dividend, as adjusted
for any LTIP Unit Adjustment Events, as defined in Schedule H.





--------------------------------------------------------------------------------




b.
The term “Eligible AO LTIP Unit” is hereby deleted in its entirety and the
following is hereby inserted in its place and stead:

“Eligible AO LTIP Unit” shall mean, as of the date any Liquidating Gain is being
allocated, an AO LTIP Unit if the Common Unit Economic Balance as of such date
(taking into account allocations to be made on such date) exceeds the Common
Unit Economic Balance as of the date of issuance of the AO LTIP Unit, as reduced
by the aggregate amount of all AO LTIP Unit Threshold Amount Adjustments made in
respect of such AO LTIP Unit, and adjusted for any LTIP Unit Adjustment Events,
as defined in Schedule H.
3.
Amendment of Section 1.8 of Schedule H. The terms “AO LTIP Conversion Factor”
and “AO LTIP Unit Participation Threshold” are hereby deleted from Section 1.8
of Schedule H in their entirety and the following terms, including the new terms
“AO LTIP Conversion Factor Adjustment” and “Conversion Date Value,” are hereby
inserted in their place and stead:

“AO LTIP Conversion Factor” shall mean the product of (x) the quotient of (i)
the excess of (A) the Conversion Date Value (as defined below) over (B) the AO
LTIP Unit Participation Threshold (as defined below) for such Vested AO LTIP
Unit, divided by (ii) the Conversion Date Value, multiplied by (y) the AO LTIP
Conversion Factor Adjustment (as defined below).
“AO LTIP Conversion Factor Adjustment” shall initially be 1, but, from and after
the time of any special dividends, the AO LTIP Conversion Factor previously in
effect will be multiplied by: the quotient of (A) the value of one REIT Share as
of closing on the date prior to the ex-dividend date for the special dividend
divided by (B) the value of one REIT Share, as reduced by the AO LTIP Unit
Threshold Amount Adjustment to such AO LTIP Unit made in respect of such special
dividend. For purposes of calculating the AO LTIP Conversion Factor Adjustment,
the value of one REIT Share shall mean the closing price of such REIT Share on a
recognized national exchange or any established over-the-counter trading system
on which dealings take place, or, if no trades were made on any such day, the
immediately preceding day on which trades were made; provided that, in the
absence of an established market for REIT Shares, the value of a REIT Share
shall be determined by the Compensation Committee of the Board of Directors of
the Company in good faith.
“AO LTIP Unit Participation Threshold” shall mean, for each AO LTIP Unit, the
amount specified as such in the relevant Vesting Agreement or other
documentation pursuant to which such AO LTIP Unit is granted. The AO LTIP Unit
Participation Threshold of an AO LTIP Unit is intended to be the Common Unit
Economic Balance as of the date of issuance of such AO LTIP Unit (assuming the
Gross Asset Values of the Partnership’s assets are adjusted pursuant to
subsection (b) of the definition of Gross Asset Value at such time), as reduced


2

--------------------------------------------------------------------------------




by the aggregate amount of all AO LTIP Unit Threshold Amount Adjustments made in
respect of such AO LTIP Unit.
“Conversion Date Value” shall mean, for each Vested AO LTIP Unit, the Common
Unit Economic Balance as of the date of conversion (assuming for this purpose
the Gross Asset Values of the Partnership’s assets are adjusted pursuant to
subsection (b) of the definition of Gross Asset Value as of the conversion
date).
4.
Amendment of Section 1(a) subparagraph 6 of Exhibit B. The first paragraph of
Section 1(a) subparagraph 6 of Exhibit B is hereby deleted in its entirety and
the following paragraph is hereby inserted in its place and stead:

Thereafter, Operating Income to the holders of Common Units, Participating FV
LTIP Units remaining Liquidating Gain after the special allocation provided in
Section 1(a) subparagraph 5 of this Exhibit B to the holders of Common Units,
Participating FV LTIP Units and Eligible AO LTIP Units in proportion to the
Common Units, Participating FV LTIP Units and Eligible AO LTIP Units held by
such Partners; provided however that: (i) in the event the cumulative
distributions made to the holders of Common Units and LTIP Units with respect to
such Units for such period and all prior periods exceed the cumulative Operating
Income allocable to the holders of the Common Units and LTIP Units pursuant to
subparagraph (a)(4) and this subparagraph (a)(6) for such period and all prior
periods (before application of this proviso for such period), the Common Unit
Reallocated Amount shall be reallocated to the holders of Common Units,
Participating FV LTIP Units and AO LTIP Units in accordance with their
Percentage Interests; and (ii) Liquidating Gain allocable in respect of an
Eligible AO LTIP Unit or a Limited FV LTIP Unit pursuant to this paragraph 6
shall not exceed the Eligible AO LTIP Units share or the Limited FV LTIP Units
share of Liquidating Gain in excess of the amount necessary to cause the Common
Unit Economic Balance to equal the Common Unit Economic Balance as of the date
of issuance of the Eligible AO LTIP Unit, as reduced by the aggregate amount of
all AO LTIP Unit Threshold Amount Adjustments made in respect of such AO LTIP
Unit, or Limited FV LTIP Unit, each as adjusted for any LTIP Unit Adjustment
Events. Solely for purposes of allocating Liquidating Gain pursuant to this
paragraph 6, each AO LTIP Unit shall be deemed to be a number of Units equal to
the AO LTIP Unit Conversion Factor Adjustment in respect of such AO LTIP Unit.
5.
Amendment of Section 1(b) subparagraph 1 of Exhibit B. The following sentence is
hereby added to the end of Section 1(a) subparagraph 1 of Exhibit B:

Solely for purposes of allocating Operating Loss and Liquidating Loss pursuant
to this paragraph, each AO LTIP Unit shall be deemed to be a number of Units
equal to the AO LTIP Unit Conversion Factor Adjustment in respect of such AO
LTIP Unit.


3

--------------------------------------------------------------------------------




6.
Other Provisions Unaffected. Except as expressly amended hereby, the Partnership
Agreement shall remain in full force and effect in accordance with its terms.

[Signature Page Follows]


















































































4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amendment on the day and
year first written above.


GENERAL PARTNER:


GGP Real Estate Holding II, Inc.,
a Delaware corporation






By:     /s/ Stacie L. Herron            
Name:     Stacie L. Herron
Title:     Vice President and Secretary












5

--------------------------------------------------------------------------------






Exhibit C


Protected Amounts


Obligated Partner
Protected Amount*


Cache Valley Mall Partnership, Ltd


$5,029,114


Burke Cloward


$0


James Cordano


$500,000


Gregory Curtis


$31,396


Fairfax Holding, LLC


$81,333,944


Rex & Barbara Frazier Family Trust


$1,130,001


Michael C. Frei


$334,774


Hall Investment Company


$0


Kenneth G. Hansen Trust


$0


King American Hospital


$466,600


Warren P. King


$1,412,628


Paul K. Mendenhall


$87,946


North Plains Development Co., Ltd.


$5,517,829


Carl E. Olson


$394,673


Martin G. Peterson


$664,359


Pine Ridge Land Company, Ltd.


$435,213


Price Fremont Company, Ltd.


$1,067,104


Deidra Price


$0


John Price


$2,144


Steven Price


$293,090


Red Cliff Mall Investment Company, Ltd.


$1,171,766


Philip P. Taylor


$0


Jennifer Wallin


$0


Lena Wilcher Revocable Trust


$0


Koury Corporation
An amount up to:


 


$99,678,228.70



*Protected Amounts are subject to adjustment as provided by the Tax Matters
Agreements


6